Archer, C. J.,
delivered the opinion of this court.
The acts of 1781, ch. 13, and its supplements, we consider final in their character. They superseded former laws punishing the offence of fornication; and according to the very terms of the title to the law, direct “ proceedings against persons guilty of fornication.”
By this law, the mother, unless she will disclose the father of her illegitimate child, is condemned to give security to indemnify the county from any charge which may accrue from the maintenance of such illegitimate child; and if she disclose the father, the like security must be given by him. On the refusal to furnish the security, or to disclose the father, the female is to stand committed, to be safely kept, until she shall give such security. If the person charged with being the father, should think himself aggrieved by the judgment by which he is condemned to give the security, then recognizance is to be taken for his appearance at the county court where the same proceedings are to be had by indictment, as in other criminal cases ; and if found guilty, then the court adjudge him to give security to indemnify the county; and if he neglect or refuse to comply, he is to stand committed until he shall comply.
The proceeding is treated by the law as a criminal proceeding ; and it is classed by the law itself among criminal cases.
That the design of the law, in the punishment inflicted, was to indemnify the county, does not in the least change the character of the proceeding. The recognizance is to be given to the State to accomplish a purpose of public convenience, and the insolvent laws do not reach such a case.
Proceedings under the first law being dilatory to recover on the part of the county, indemnification, the supplement of 1796, ch. 34, was passed, which gave to the mother or other person *94maintaining the child, the right to obtain the' fruits of this recognizance; and is a substitution of the mother or other person, at their election, in the place of the county, and does not at all change the character of the proceeding.
We therefore think the court were right in overruling the motion of Oldham to be discharged, and affirm their judgment in this respect.
We do not think that an appeal will lie from the opinion expressed by the court, that upon the facts stated they possessed the power to order another recognizance to be entered into, and the appeal, therefore, is in this respect dismissed.
JUDGMENT AFFIRMED.